   Case 20-61442-lrc       Doc 30     Filed 04/29/20 Entered 04/29/20 15:43:15            Desc Main
                                      Document      Page 1 of 2

                            UNITED STATES BANKRUPTCY COURT
                            FOR NORTHERN DISTRICT OF GEORGIA

IN RE:

Eric Miller                                              CHAPTER: 13
2713 PITLOCHRY ST SW                                     CASE NUMBER: 20-61442
CONYERS, GA 30094,                                       CLAIM AMOUNT: $140.06



Debtors.
___________________

                      ________________________________
                      NOTICE OF WITHDRAWAL OF PROOF OF CLAIM


           COMES NOW, Jefferson Capital Systems LLC, and pursuant to Rule 3006,


F.R.Bkcy.P., hereby withdraws its Proof of Claim, filed 4/2/2020 8:38:27 AM, in the amount of $140.06.


           Jefferson Capital Systems LLC hereby releases and discharges the Chapter 13


Trustee from any further liability for said Proof of Claim, and specifically requests the Chapter


13 Trustee to discontinue any and all disbursements in connection with said Proof of Claim.


           This 29th day of April, 2020.



                                                   Jefferson Capital Systems LLC

                                                   By: _________________
                                                       /s/ Karen Borgmann
                                                   Karen Borgmann Bankruptcy Specialist

                                                   Jefferson Capital Systems LLC
                                                   16 McLeland Road
                                                   St. Cloud, Minnesota 56303
                                                   (800) 928-7314
   Case 20-61442-lrc       Doc 30     Filed 04/29/20 Entered 04/29/20 15:43:15   Desc Main
                                      Document      Page 2 of 2




                                   __________________
                                   CERTIFICATE OF SERVICE

I do hereby certify that I served a copy of the NOTICE OF WITHDRAWAL OF

PROOF OF CLAIM filed in the Bankruptcy case on:


          Debtor:                                Eric Miller
                                                 2713 PITLOCHRY ST SW
                                                 CONYERS, GA 30094,


          Debtor's Attorney:                     Leonard Medley III
                                                 2727 Paces Ferry RD SE
                                                 Atlanta, GA 30339


          Chapter 13 Trustee:                    Melissa Davey
                                                 260 Peachtree St., NW
                                                 Atlanta, GA 30303


by submitting electronically with the court.


          This 29th day of April, 2020.



                                                 Jefferson Capital Systems LLC


                                                 By: _________________
                                                     /s/ Karen Borgmann
                                                 Karen Borgmann Bankruptcy Specialist

                                                 Jefferson Capital Systems LLC
                                                 16 McLeland Road
                                                 St. Cloud, Minnesota 56303
                                                 (800) 928-7314
